In re Suter, Robert; Suter, Carolyn;— Other(s); applying for supervisory and/or remedial writs; to the Court of Appeal, *487Fifth Circuit, Nos. 91-CA-0391, 91-CA-0392; Parish of Jefferson, Juvenile Court Parish of Jefferson, Div. “B”, No. 90 CC 103.
Writ denied. The appeal of applicants, Mr. & Mrs. Suter, is still pending in the court of appeal. They should file a brief in the court of appeal before August 7, 1991 to prevent that court from dismissing their appeal. Applicants should present their case to the court of appeal by brief and argument before filing an application in this court.